Citation Nr: 1104647	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.  

2.  Entitlement to a compensable disability rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June November 2005 and November 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

In his January 2008 substantive appeal the Veteran requested a 
hearing before a member of the Board.  He withdrew that request 
in a writing dated in July 2008.  

In a March 2009 decision, the Board denied the Veteran's appeal 
as to entitlement to SMC for loss of use of a creative organ.  He 
appealed that decision to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In May 2010, the Veterans Court granted 
a joint motion for partial remand of the Veteran and the 
Secretary of Veterans' Affairs (the Parties), vacated that part 
of the March 2009 decision in which the Board denied entitlement 
to SMC for loss of use of a creative organ, and remanded that 
issue for compliance with the instructions in the joint motion.  

The issue of entitlement to a compensable disability rating for 
erectile dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for entitlement to SMC for loss of use of a creative 
organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.350(a) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his erectile dysfunction resulting from 
treatment for service-connected psychiatric disease with 
Sertraline (Zoloft) entitles him to SMC for loss of use of a 
creative organ.  

Subject to certain limitations, SMC is payable under 38 U.S.C.A. 
§ 1114(k) for each anatomical loss of or the loss of use of one 
or more creative organs.  38 C.F.R. § 3.350(a).  Regulatory 
definitions for loss of or loss of use of a creative organ are as 
follows:  

(i) Loss of a creative organ will be shown 
by acquired absence of one or both 
testicles (other than undescended 
testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be 
established when examination by a board 
finds that: 

(a) The diameters of the affected testicle 
are reduced to one-third of the 
corresponding diameters of the paired 
normal testicle, or 

(b) The diameters of the affected testicle 
are reduced to one-half or less of the 
corresponding normal testicle and there is 
alteration of consistency so that the 
affected testicle is considerably harder or 
softer than the corresponding normal 
testicle; or 

(c) If neither of the conditions (a) or (b) 
is met, when a biopsy, recommended by a 
board including a genitourologist and 
accepted by the veteran, establishes the 
absence of spermatozoa. 

(ii) When loss or loss of use of a creative 
organ resulted from wounds or other trauma 
sustained in service, or resulted from 
operations in service for the relief of 
other conditions, the creative organ 
becoming incidentally involved, the benefit 
may be granted. 

(iii) Loss or loss of use traceable to an 
elective operation performed subsequent to 
service, will not establish entitlement to 
the benefit. If, however, the operation 
after discharge was required for the 
correction of a specific injury caused by a 
preceding operation in service, it will 
support authorization of the benefit. When 
the existence of disability is established 
meeting the above requirements for 
nonfunctioning testicle due to operation 
after service, resulting in loss of use, 
the benefit may be granted even though the 
operation is one of election. An operation 
is not considered to be one of election 
where it is advised on sound medical 
judgment for the relief of a pathological 
condition or to prevent possible future 
pathological consequences. 

(iv) Atrophy resulting from mumps followed 
by orchitis in service is service 
connected. Since atrophy is usually 
perceptible within 1 to 6 months after 
infection subsides, an examination more 
than 6 months after the subsidence of 
orchitis demonstrating a normal 
genitourinary system will be considered in 
determining rebuttal of service incurrence 
of atrophy later demonstrated. Mumps not 
followed by orchitis in service will not 
suffice as the antecedent cause of 
subsequent atrophy for the purpose of 
authorizing the benefit
 
 
38 C.F.R. § 3.350 

During the course of the appeal, the Veteran has not alleged 
either of his testicles are absent, that one of his testicles is 
smaller or of different consistency than the other, or that he 
lacks sperm production; i.e., that he is sterile.  He has not 
alleged that he underwent any operation involving either 
testicle.  Rather, the Veteran's claim is that treatment of his 
service-connected psychiatric disease with the drug Sertraline 
has caused a change in his libido.  His claim is best understood 
by reviewing his statements:  

In an August 2005 writing the Veteran reported that he had a 
normal sex life with his spouse from 1971 until 1995, with once, 
twice, or more sexual relations per week.  He reported that since 
he was placed on Zoloft in 1995 he has been successful in sexual 
relations once or twice every six months.  He reported that this 
is the only medication that effectively addresses his psychiatric 
symptoms.  He reported that as of August 2005 he still had 
"sexual disinterest and dysfunction."  

In an October 2007 writing the Veteran again clarified his 
symptoms, stating as follows (original all in upper case):  My 
sexual disfunction (sic) is not only loss of use, but also loss 
of desire.  Every time I think it's going to work, it's just 
disapointment (sic)."  

In October 2007 the Veteran underwent VA examination by a 
physician.  The Veteran reported that onset of his erectile 
dysfunction was in 1995 when he began taking Zoloft.  

His complaint is basically inability to 
have an ejaculation which came on in 1995 
and has progressively increased up to the 
present time.  He can get an erection, 
achieve penetration, and he now has what he 
describes as a total anesthetic sense of 
ejaculation that is there is no sense of 
satisfaction or fulfillment, no pleasure 
associated with it. . . . his ability to 
ejaculate diminished to the point of 
vanishing . . . [he] is again confirming 
that he can maintain an erection for 
penetration but this occurs only 2 times 
every 2-3 months.

Physical examination revealed no nodules, a normal phallus, and 
testicular size was 3 by 4 centimeters bilaterally.  Diagnosis 
was erectile dysfunction manifested solely by impaired 
ejaculatory response associated with institution of sertraline.  

Also of record is a letter from his private physician, "L.L.," 
D.O., stating that the Veteran is treated for his depression with 
Zoloft and that a documented side effect of Zoloft is sexual 
dysfunction.  

The Veteran's statements, along with the examination report, 
establish that the definitions for loss of or loss of use of a 
creative organ are not met in this case.  He does not claim to 
have loss of any creative organ.  He has not claimed to have loss 
of use of one or both testicles.  The case does not involve any 
operations, wounds, trauma, or disease of his testicles or 
affecting his testicles.  The Veteran did not allege and he has 
not been found on examination to have any physical differences 
between the testicles.  

As to the definition involving a biopsy to show loss of use of 
one testicle, by its plain language this has to do with the 
absence of spermatozoa.  It is common lay knowledge that the 
absence of sperm means that reproduction cannot take place and, 
hence, the absence of sperm would mean that there has been the 
loss of use of a creative organ.  That being said, this has never 
been the basis for the Veteran's claim for SMC.  His claim 
amounts to an assertion that he has difficulty ejaculating and 
that the Zoloft results in an "anesthetic" effect and therefore 
he does not enjoy ejaculation.  He has asserted that he can 
achieve ejaculation once every two months.  Thus, he has not lost 
the ability to ejaculate.  He has not lost the ability to obtain 
and sustain an erection.  There is nothing that he has stated 
that would lead to a conclusion that he may have an absence of 
sperm.  Again, it is common knowledge that one may have absence 
of sperm and thus be sterile from, for example a vasectomy, but 
still be ejaculate and not experience any anesthetic effect.  
Here the basis for the Veteran's claim has nothing to do with 
lack of sperm production; there is no competent evidence of 
record that Zoloft interferes with sperm production.  

In a September 2010 letter, the Veteran's representative 
contended as follows:  

[t]he examiner did not address the question 
of the need for a biopsy to determine 
whether the veteran's impaired ejaculatory 
response was due to lack of spermatozoa, as 
contemplated by 38 C.F.R. § 
3.350(a)(1)(i(c).  Because the veteran 
indicated that his ability to ejaculate has 
vanished, such failure rendered the October 
2007 examiner's report inadequate."  

This argument is totally without merit.  38 C.F.R. § 
3.350(a)(1)(i)(c) does not contemplate impaired ejaculatory 
response due to lack of spermatozoa.  By its unambiguous language 
the absence of spermatozoa establishes the loss of use of one 
testicle, not impaired ejaculatory response.  The obvious meaning 
of the definition is to establish sterility.  As noted above, 
sterility is not the same thing as impaired ejaculatory response.  
Moreover, the examiner did address the need for a biopsy when he 
stated that that the Veteran has "erectile dysfunction 
manifested solely by impaired ejaculatory response."  

The Veteran's representative has stated no basis for her 
assertion that impaired ejaculatory response could be related to 
lack of spermatozoa.  An opinion that Zoloft interferes with 
sperm production is the type of opinion derived from research by 
scientists and is not an opinion that can be competently offered 
by a non-expert.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (referring to Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) to explain when a non-expert etiology 
opinion is competent); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting in footnote 4 that the complexity of a 
question is important in determining whether a non-expert opinion 
is competent evidence).  The Veteran's representative is not an 
expert.  There is no evidence of record that Zoloft causes 
absence of spermatozoa.  VA is not required to afford the Veteran 
another examination on the basis of an unsubstantiated theory.  
As the effect of Zoloft is the only basis for the Veteran's 
erectile dysfunction, a discussion between the Veteran and a 
medical professional as to a biopsy to determine the presence of 
spermatozoa simply makes no sense.  

Also of note is that the Veteran's representative misstates the 
Veteran's report as to his ability to ejaculate.  Contrary to the 
representative's statement, the Veteran did not state that his 
ability to ejaculate had vanished.  Rather, the examiner noted 
that the Veteran reported that his ability to ejaculate had 
diminished to the point of vanishing.  This is consistent with 
the Veteran's reports of functioning once or twice every six 
months.  

By the Veteran's own account he is able to achieve an erection, 
achieve penetration, and ejaculate.  That he can do so only once 
or twice in a six month period and that he does not experience 
pleasure does not equate to "loss of use of a creative organ".  
As he does have use of a creative organ, the appeal as to 
entitlement to SMC for loss of use of a creative organ must be 
denied.  There is no reasonable doubt to be resolved in this 
matter. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify with regard to the claim for SMC 
was satisfied by way of a letter sent to the Veteran in March 
2006 that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and assisted 
the Veteran in obtaining records from Dr. L.L.  The Veteran was 
afforded a VA medical examination October 2007.  As explained 
above, this examination was adequate; the examiner sufficiently 
addressed all of the avenues for showing loss of use that are 
specified in 38 C.F.R. § 3.350(a) in his statement that the 
Veteran's erectile dysfunction is manifested soley by impaired 
ejaculatory response associated with Sertraline therapy.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied as to the issue of entitlement to SMC for 
loss of use of a creative organ.  


REMAND

In a rating decision dated November 30, 2005, the RO granted 
service connection for erectile dysfunction and assigned a non-
compensable disability rating.  The RO mailed that decision to 
the Veteran on December 9, 2005.  On December 8, 2006, the RO 
received several documents by fax.  These included appointment of 
the Veteran's current representative via a VA FORM 21-22a, signed 
by the Veteran and his representative earlier that month.  This 
also included a letter that his newly appointed representative 
identified as a formal notice of disagreement with the December 
9, 2005 rating decision.  She explained that the Veteran 
contended that he is entitled to a compensable disability rating 
for his erectile dysfunction and requested that the RO issue a 
statement of the case.  

An appeal to the Board of an RO decision is initiated by a notice 
of disagreement received by the RO within one year of the date 
that VA mails notice of the decision.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  It must be a written communication from the 
claimant or his or her representative expressing dissatisfaction 
with an adjudicate determination by the agency of original 
jurisdiction (AOJ - the RO in this case) and a desire to contest 
the result.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201.  

The document dated as sent December 8, 2006 constitutes a timely 
notice of disagreement with the rating assigned for erectile 
dysfunction in the RO decision mailed to the Veteran December 9, 
2005.  This confers jurisdiction on the Board.  38 U.S.C.A. 
§ 7105(a).  The record is absent for evidence that the RO 
provided the Veteran with a statement of the case as to this 
issue.  Hence, this issue must be remanded to the RO for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a Statement of the Case as to the 
Veteran's disagreement with the 
noncompensable disability rating assigned for 
his erectile dysfunction in the decision 
mailed to the Veteran in December 2005.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


